MEMORANDUM CASE.
THE COURT.
[1] Application for a writ of prohibition directing the respondent Superior Court to desist from further proceedings in an action brought to compel the petitioner here to submit a dispute or controversy to arbitration pursuant to the terms of the contract entered into before the present law on arbitration became effective. (Code Civ. Proc., secs. 1280 et seq., Stats. 1927, page 404.) The petition is denied on the authority of Inthe Matter of the Application of Berkovitz v. Arbib Houlberg, 230 N.Y. 261 [130 N.E. 288]; Red Cross Line v.Atlantic Fruit Co., 264 U.S. 109 [68 L.Ed. 582, 44 Sup. Ct. Rep. 174]. (All concur.)
Rehearing denied.
All the Justices concurred.
 *Page 1